DETAILED ACTION
Rejection under 35 U.S.C 171
The following is a quotation of 35 U.S.C. 171:
Whoever invents any new, original, and ornamental design for an article of manufacture may obtain a patent therefore, subject to the conditions and requirements of this title. The provisions of this title relating to patents for inventions shall apply to patents for designs, except as otherwise provided.
The claim is rejected under 35 U.S.C. 171 because the design is not shown applied to an article of manufacture. 
The phrase “an article of manufacture” has been interpreted to be a tangible object or physical substance.  See Henry Hanger & Display Fixture Corp. of America v. Sel-O-Rak Corp., 270 F.2d 635, 640, 123 U.S.P.Q. 3, 6 (5th Cir. 1959); Pelouze Scale & Mfg. Co. v. American Cutlery Co., 102 F. 916, 918 (7th Cir. 1900); Kim Craftsman, Ltd. V. Astra Products, Inc., 212 U.S.P.Q. 268 (D.N.J. 1980); 1 E. Lipscomb, Walker on Patents, 2:11 (1984), 1 W. Robinson, The Law of Patents, 200 (1890).
Showing the design applied to an article is a threshold requirement for design protection under 35 U.S.C. Section 171. Ex parte Strijland, (BdPatApp&Int) 26 USPQ2d 1259, 1262
The title, “Ornamentation” does not specifically identify the article in which the design is embodied. A pattern or idea is not an article of manufacture. Moreover, the drawings do not show the design embodied in an identifiable object. 
Note the following related to the claiming of ornamentation apart from an article of manufacture:
1) The fact that the disclosed designs may be surface ornamentation capable of being applied to a variety of articles does not eliminate the requirement of showing an applied design. In re Schnell, id. 
2) A disembodied design or mere picture is not the subject of patent, and it follows that the specification must not so indicate. 
The invention is not the article and is not the design per se, but is the design applied.  When the applicant has shown the design applied to one article, the applicant has fulfilled the requirement of reducing the invention to practice, and applicant may state other articles to which the design is to be applied, if, and only if, the mode and effect of such application have been rendered obvious by the example given. In re Application of William Schnell., 8 USPQ 19, 24 (CCPA 1931) citing Ex parte Cady, 1916 C.D. 62, 232 O.G. 621 (Comm' r Pat. 1916) 
3) It should be "clear without further explanation or illustration just how the article will look with the design applied to it." Id.  [T]he design must be shown not to be the mere invention of a picture, irrespective of its manner of use, but that the applicant should be required to show by an appropriate drawing the manner of its application. In re Schnell supra, at 26
4) The claim in a design patent must be directed to the design for an article not the design of an article and is inclusive of ornamental designs of all kinds including surface ornamentation as well as configuration of goods (35 U.S.C. 171). In re Zahn, 204 USPQ 988 at 995(CCPA 1980). Design is inseparable from the article to which it is applied, and cannot exist alone merely as a scheme of ornamentation. 
The title of the design being claimed must correspond to the name of the article in which the design is embodied or applied to.  See MPEP § 1503.01.
To include additional drawings showing the “ornamentation” applied to an article of manufacture would introduce new matter. And, changing the specification to indicate that the “ornamentation” is applied to a specific object would introduce new matter. 
Clarification of the title by specifying an article in which the design is embodied in this application will likely introduce new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f). 
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). Any change in the title must have antecedent basis in the filed papers. It must be apparent that applicant was in possession of the amended design at the time of original filing. 
Conclusion
The claim is refused under 35 U.S.C. 171. A reply is required to avoid abandonment of the application. 
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918